EXHIBIT 10.1


NINTH AMENDMENT TO CREDIT AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
27, 2009, is by and among ENTERTAINMENT DISTRIBUTION COMPANY, LLC, a Delaware
limited liability company (the “Borrower”), those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages hereto (individually
a “Guarantor” and collectively the “Guarantors”), the financial institutions
party hereto as lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION,
as administrative agent under the Credit Agreement (defined below) (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, Glenayre Electronics, Inc., a Colorado
corporation, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of May 31, 2005 (as previously amended,
modified or supplemented and as further amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement as amended hereby); and


WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended as follows:


(a)           Each of the following terms is hereby amended and restated in its
entirety as follows:


“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income taxes and
(iii) depreciation and amortization expense, all as determined in accordance
with GAAP (except for the exclusion of Rebate Payments).  Notwithstanding the
foregoing, for the fiscal quarter ended December 31, 2008, and each fiscal
quarter thereafter, Consolidated EBITDA shall be calculated by adding to the
number determined pursuant to the foregoing sentence impairment charges,
non-cash charges and one-time charges for the Sony Sale and any charges related
to U.S. operations or discontinued operations (but not including any ongoing
overhead from U.S. operations), and impairment charges pertaining to the
write-down of intangibles of the German operations, which charges to be added
back shall not exceed, in the aggregate, $30,000,000, to the extent such charges
were deducted in the determination of Consolidated Net Income for the applicable
period.


(b)           The following defined terms are hereby added to the Credit
Agreement in the appropriate alphabetical order:


“Ninth Amendment” shall mean that certain Ninth Amendment to Credit Agreement
dated as of March 27, 2009, by and among the Borrower, the Guarantors, the
Parent, the Administrative Agent and the Lenders.


 
1

--------------------------------------------------------------------------------

 

“Ninth Amendment Effective Date” shall mean the date upon which each of the
conditions set forth in Article II hereof have been satisfied.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective as of
the date hereof (the “Ninth Amendment Effective Date”) upon satisfaction of the
     following conditions (in form and substance reasonably satisfactory to the
Administrative Agent):


(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Lenders and the Administrative Agent.


(b)           Amendment Fee.  The Borrower shall have paid or caused to be paid
an additional amendment fee to the Administrative Agent in connection with this
Amendment for the account of each lender that shall have returned executed
signature pages to this Amendment no later than 5:00 p.m. on March 27, 2009, as
directed by the Administrative Agent, in an aggregate amount equal to $36,250 to
be allocated among the Lenders pro rata according to their Commitment
Percentage.


(c)           Other.  The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request relating to
the Credit Parties and the transactions contemplated by this Amendment and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to the Administrative Agent in its sole good faith discretion.


 
2

--------------------------------------------------------------------------------

 

ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.


(a)           Amended Terms.  All references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.


3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows as of the date hereof:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment or the transaction contemplated herein.


(d)           The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).


3.3           Acknowledgment of Guarantors and Parent.  The Guarantors and
Parent acknowledge and consent to all of the terms and conditions of this
Amendment and agree that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ and Parent’s
obligations under the Credit Documents.


3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.5           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement between the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.


3.6           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.7           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


3.8           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.


 
3

--------------------------------------------------------------------------------

 

      3.9           Fees.  The Borrower agrees to pay all fees and expenses of
the Administrative Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
fees and expenses of Reed Smith LLP.


3.10           Release.  The Credit Parties hereby release and forever discharge
Administrative Agent, the Lenders and their agents, employees, attorneys,
professionals, and representatives from any and all claims, counterclaims,
liabilities, and causes of action existing on the date of execution of this
Amendment and effective as of the Ninth Amendment Effective Date (collectively,
the “Claims”) of every nature and description, whether known or unknown,
suspected or unsuspected, foreseen or unforeseen, actual or potential, and
whether arising at law or in equity, under the common law, state law, federal
law, or any other law, in connection with the Credit Agreement or any other
Credit Document, or arising out of or relating to Administrative Agent’s or any
Lender’s administration of or conduct in connection with the Credit Agreement or
another Credit Document, or otherwise, it being the Credit Parties’ intention to
effect a general release of all such Claims.


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Borrower, the Guarantors, the Parent, the Lenders, and
the Administrative Agent have caused this Amendment to be duly executed on the
date first above written.




BORROWER:
ENTERTAINMENT DISTRIBUTION COMPANY,

 
LLC, a Delaware limited liability company



By:  /s/ Michael Klinger                           
Name:  Michael Klinger                                      
Title: EVP and Chief Financial Officer    




GUARANTORS:
ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC, a Delaware limited liability
company





By:  /s/ Clarke H. Bailey                            
Name: Clarke H. Bailey                                           
Title:  Chairman and Interim CEO              




PARENT:
GLENAYRE ELECTRONICS, INC., a Colorado corporation





By: /s/ Matthew K. Behrent                     
Name: Matthew K. Behrent                                     
Title: EVP, Corporate Development         



 
5

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT
AND LENDERS:                                                      WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Elaine Eaton                                              
Name: Elaine Eaton                                                          
Title:  Senior Vice President                                  






ING CAPITAL LLC, as a Lender


By: /s/ Andrew C. Sepe                                  
Name: Andrew C. Sepe                                            
Title: Vice President                                         
 

6


--------------------------------------------------------------------------------






